Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21-28, 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordholm et al. (US 2008/0004872A1, hereinafter Nordholm).
Regarding claim 20, Nordhom discloses: A helmet wind-noise reduction method comprising: providing within the helmet (15, fig. 2; the reference teaches: “the invention can be integrated into a safety helmet”: paragraph: 0033) a first earmuff (7, figs. 1, 3) including a first speaker (22, fig. 3) and a first microphone (24, fig. 3) therein; providing within the helmet a second ear muff including a second speaker (22, fig. 3) and a second microphone (24, fig. 3) therein; processing first sounds received by the first microphone and the second microphone to effect noise cancellation in a first output; providing the first output to the first speaker and to the second speaker; providing a third microphone (9, figs. 1-3) external to 
Regarding claim 21, Nordholm discloses: A noise reduction method for an earmuffs system comprising: providing a first earmuff (7, figs. 1, 3) with a first microphone (24, fig. 3) and a first speaker (22, fig. 3) therein; providing a second earmuff (7, figs. 1-3) with a second microphone (24) and a second speaker (22, fig. 3) therein; providing a third microphone (9, figs. 1, 3) external to the first earmuff and external to the second earmuff; outputting from the first speaker sounds received by the third microphone without the sounds undergoing noise cancellation processing (paragraphs: 0042-43; 0050-0051).
Regarding claim 29, Nordholm discloses: A wind noise reduction method including the steps of: providing within a helmet (15, fig. 2; the reference teaches: “the invention can be integrated into a safety helmet”: paragraph: 0033) a first earmuff (7, figs. 1, 3) with a first speaker (22, fig. 3) and first microphone (24, fig. 3) therein and a second earmuff (7, figs. 1-3) with a second speaker (22, fig. 3) and a second microphone (24, fig. 3) therein; providing a third microphone (9, figs. 1-3) within the helmet external to the earmuffs; providing to the first speaker and the second speaker a first sound signal provided by the first microphone, a second sound signal provided by the second microphone, and a third sound signal 
Regarding claims 21-28, Nordholm further teaches: including outputting the sounds from the second speaker (22, fig. 3), wherein the sounds outputted from the second speaker do not undergo noise cancellation processing, wherein the first earmuff and the second earmuff are provided within a helmet (15, fig. 2; the reference teaches: “the invention can be integrated into a safety helmet”: paragraph: 0033), including the step of processing sounds received by the first microphone (24, fig. 3) to cancel noise therein prior to outputting the sounds received by the first microphone via the first speaker (22, fig. 3), including the step of processing sounds received by the second microphone (24, fig. 3) to cancel noise therein prior to outputting the sounds received by the second microphone via the second speaker (22, fig. 3), wherein the sounds received by the first microphone (24, fig. 3) are also outputted via the second speaker (22, fig. 3), wherein the sounds received by the second microphone (24, fig. 3) are also outputted via the first speaker (22, fig. 3; paragraphs: 0050-0051).
	Regarding claims 30-33, Nordholm further discloses: including the step of cancelling noise from the first sound signal, including the step of cancelling noise from the second sound signal, including the step of reducing noise from the first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2002/0141599A1) to Trajkovic et al. discloses active noise cancelling headset with selective noise suppression which teaches:  A selective noise canceling device is disclosed that evaluates an external audio signal and determines whether a given external audio signal should be suppressed or reproduced. A selective noise suppression circuit processes the external audio signal to classify the external audio signal as noise to be suppressed or as a desired audio signal to be reproduced. An external audio signal, or a desired portion thereof, is reproduced if a portion of the external audio signal is likely to be of interest to the user. The desired external signal may optionally be amplified over the primary selected audio signal for emphasis and the selected audio signal may optionally be suppressed entirely when the desired external signal is Response to Arguments
Applicant’s arguments with respect to claim(s) 20-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651